DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication(s) filed on 12/23/2021.
The claims 3-4, 7-10, 12, 17-23, 25-26, 28 and 30-36 have been canceled by the applicant.
The claims 37-39 have been newly added by the applicant.

Reasons for Allowance

Claims 1, 24 and 39 are allowed. The following is a statement of reasons for the indication of allowable subject matter. Claim(s) 1, 24 and 39 are allowed in view of Applicant's amendment, submitted to the Office on 12/23/2021, the present amendments along with applicant’s arguments/remarks made in the amendment overcome the art on record and the updated search. The closest prior art Steer et al. (U.S. Pub. 20110018766) disclose method and apparatus for estimating location of a wireless station using multi-beam transmission. Method and techniques for estimating location of wireless stations in a wireless communication network by an estimation of a bearing angle of a wireless station from a reference point of a multi-beam antenna pattern that is made based on a plurality of beaming angles of a multi-beam antenna pattern and a received signal property, at the wireless station. Steer in combination with Oroskar et al. (U.S. Pat. 10314057) which disclose managing allocation of resources to a relay-UE based on a determination that the relay-UE is positioned within an indoor environment and further in combination with Benjebbour et al. (U.S. Pub. 20210111767) radio base station fails to suggest the claimed limitations in claims 1, 24 and 39 of the present application, which introduce a novel and non-obvious method and apparatus in wireless communication system, and computer readable storage medium for determining the user height information and allocating resources mode according to a relationship with at least one of the cell-specific height threshold. Therefore the claims mentioned above in conjunction with all other limitations of the dependent and independent claims 1-2, 5-6, 11, 13-16, 24, 27, 29 and 37-39 are hereby allowed. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chae et al. (U.S. Pub. 20180234938) which disclose, method for measuring location of user equipment in wireless communication system, and apparatus for performing same.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471